Citation Nr: 1225529	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial compensable rating for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability.
 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1979 to October 1985; from May to October 1988; from March 2003 to July 2004; and, from January 2005 to July 2007.  A DD-Form 214 verifies active military service from January 2005 to July 2007 with over 8 years of prior active service and over 3 years of prior inactive service.  He served in Southwest Asia during the Persian Gulf War era and earned the Combat Action Badge.  

This appeal arises to the Board of Veterans' Appeals (Board) from an October 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that in pertinent part granted service connection for lumbar spine degenerative disc disease with laminectomy and retained hardware and assigned a 10 percent rating effective from July 20, 2007.  That rating decision denied service connection for right lower extremity and left lower extremity radiculopathy.  The Veteran filed a timely notice of disagreement (hereinafter: NOD) and clarifying correspondence indicating dissatisfaction with the initial rating for lumbar spine degenerative disc disease and the denial of service connection for bilateral lower extremity radiculopathy.  His NOD also contains a claim for a total disability rating based on individual unemployability (hereinafter: TDIU).  

In an October 2008-issued RO rating decision, TDIU was denied.  In an October 2009 rating decision, the RO assigned a higher (20 percent) initial rating for the lumbar spine effective from July 2007, granted service connection for right and left lower extremity radiculopathy, assigned a 10 percent rating for the right lower extremity, and assigned a noncompensable rating for the left lower extremity, both effective from July 2007.  

The Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, contains a request for a hearing before a Veteran's Law Judge.  In November 2011, however, the Veteran withdrew his hearing request.  

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that service-connected low back pain precludes employment.  The Board has therefore added a TDIU claim to page 1 to reflect Board jurisdiction over this issue.  The Board's jurisdiction derives from the Court's holding in Rice, regardless of whether the Veteran has failed to appeal a recent RO decision that denied entitlement to TDIU.  

In VAOPGCPREC 6-96, VA's General Counsel held that when the issue of entitlement to an extra-schedular rating or a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extra-schedular-rating or TDIU-rating issue to the RO.

Further development is needed to properly adjudicate the TDIU claim.  Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeal period, the thoracolumbar spine disability was manifested by forward flexion of no less than 50 degrees and combined range of motion of no less than 105 degrees after consideration of functional impairment after repetitive use, due to pain, fatigue, weakness, and lack of endurance.  

2.  Not shown is limited forward flexion, of the thoracolumbar spine, to 30 degrees or less, or unfavorable ankylosis of the entire spine, or unfavorable or favorable ankylosis of the entire thoracolumbar spine.  

3.  Throughout the appeal period, right lower extremity radiculopathy has been manifested by pain, numbness, motor weakness, absent ankle jerk, and sciatic nerve involvement that more nearly approximates severe incomplete paralysis.  

4.  Throughout the appeal period, left lower extremity radiculopathy has been manifested by pain, motor weakness, diminished ankle jerk, and sciatic nerve involvement that more nearly approximates moderate incomplete paralysis.  

5.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial schedular rating greater than 20 percent for lumbar spine degenerative disc disease, intervertebral disc syndrome, degenerative arthritis, and lumbar laminectomy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5237, 5241, 5242 (2011).

2.  For the entire appeal period, the criteria for a separate 40 percent rating for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

3.  For the entire appeal period, the criteria for a separate 20 percent rating for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in an October 2007 letter sent to the claimant prior to the initial unfavorable decision on his claim.  

Regarding the claim for a higher initial rating for a low back disability, the NOD filed as to the initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b) (3) (2011).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  These require VA to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the law.  This notice has been given in a statement of the case (hereinafter: SOC).  

The SOC provided the claimant with the relevant rating criteria for disabilities of the spine, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve the next-higher schedular rating, and also to obtain even higher ratings for a low back disability.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The claimant challenges the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA out-patient treatment reports and Social Security Administration (SSA) records.  The claimant was afforded VA medical examinations.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Higher Initial Lumbar Spine Rating

Disability ratings are based upon the average impairment of earning capacity, as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 contains guidance concerning variation in examination reports during an appeal period.  It states that different examiners will not describe the same disability in the same language.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Each disability must be considered from the point of view of the veteran seeking work.  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Degenerative disc disease of the lumbar spine has been rated 20 percent disabling for the entire appeal period under Diagnostic Codes 5242-5241.  Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine set forth as follows: 

       5235 Vertebral fracture or dislocation
       5236 Sacroiliac injury and weakness
       5237 Lumbosacral or cervical strain
       5238 Spinal stenosis
       5239 Spondylolisthesis or segmental instability
       5240 Ankylosing spondylitis
       5241 Spinal fusion
       5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003)
       5243 Intervertebral disc syndrome

Also available are ratings based on the duration of incapacitating episodes of intervertebral disc syndrome over the past 12 months.   Because incapacitating episodes of intervertebral disc syndrome are not shown, this rating method need not be discussed further.  Also available is the procedure for combining, under 38 C.F.R. § 4.25, separate evaluations of the chronic orthopedic and neurologic manifestations, which will be discussed below.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar spine...........................................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  .........................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  ........................................................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.............................................................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The medical evidence, including three VA orthopedic compensation examinations discussed below, do not reflect unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  

An August 2007 QTC referral compensation examination report reflects a complaint of constant low back pain radiating to both legs.  The examining physician noted that there was no functional impairment resulting from these low back pains; however, and somewhat confusingly, the examiner then listed several activities of daily living that were precluded because of low back pain.  Precluded by low back pain were: household chores such as vacuuming, cooking, and climbing stairs; and, outdoor activities such as gardening and pushing a lawn mower.  The examiner then reported additional functional impairment after repetitive use due to pain, fatigue, weakness, and lack of endurance; but, no incoordination.  

With respect to the laminectomy scar over the lower back, the physician found "scarring and pain" that caused no functional impairment.  Except for pain, the scar was otherwise asymptomatic.  

The August 2007 diagnoses were: degenerative disc disease; status post laminectomy with retained hardware; no radiculopathy; and, scar of lower back with subjective evidence of pain. 

In December 2007, a VA physician reported that an October 2007 magnetic resonance imaging study showed an element of arachnoiditis at L5 and mild degenerative disc disease at L4-5 and L3-4.  The dosage of the painkiller, gabapentin, was increased.  Also prescribed were narcotics, tramadol, non-steroidal anti-inflammatories, and muscle relaxers.  The physician noted pain in the right leg and reduced right ankle jerks.  The Veteran walked with an antalgic gait favoring the right leg and he used a cane.  The physician stated, "Unless his pain improves, I am not sure he could return to work." 

A September 2008 QTC referral compensation examination report reflects a complaint of constant numbness and low back pain that travels up and down the spine and to both legs and both calves.  These low back pains limited the Veteran's ability to sit, stand, and walk.  He had not worked since 2005.  Low back pain precluded the following: household chores such as vacuuming, cooking, taking out trash, and climbing stairs; and, outdoor activities such as shopping, gardening, and pushing a lawn mower.  The physician also found additional functional impairment, after repetitive use, due to pain, fatigue, weakness, and lack of endurance.  

With respect to the laminectomy scar of the lower back, it measured 10-cm by 0.2-cm.  It was not tender or otherwise symptomatic.  

The lower extremities were neurologically normal, including sensory functions, but, the physician then reported the presence of radiculopathy, mostly likely involving the sciatic nerve, and numbness in the lateral right foot.  

The diagnoses were intervertebral disc syndrome with radiculopathy, most likely involving the sciatic nerve; status post laminectomy with retained hardware; degenerative disc disease; and, scar of the lower back. 

In March 2009, the RO received records from SSA.  These reflect that the Veteran's service-connected low back disability has precluded employment since September 2006.

In April 2009, a VA physician reported that the service-connected laminectomy and diskectomy had caused lumbar spine arachnoiditis, which is causing chronic pain in both legs, reduction of leg strength, and reduction in the ability to walk.  Despite multiple treatments and therapies, including transcutaneous electrical nerve stimulation (TENS), his condition had not improved.  The result was prolonged bilateral S1 radiculopathies.  

A May 2009 VA compensation examination report reflects that the Veteran reported pain shooting to both legs, but more often to the right leg.  The examiner tested for thoracolumbar spine range of motion and noted that ankle reflexes were absent on the right and diminished to 1+ on the left.  Sensation of the right leg was impaired.  The impressions were lumbar spine degenerative arthritis; chronic low back pain; post L5-S1 laminectomy and fusion; and, radiculopathy in the S1 pattern.  

The above-mentioned medical evidence is persuasive, as it is based on accurate facts and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

From the above facts, it appears that throughout the appeal period, the thoracolumbar spine disability has never shown forward flexion of less than 50 degrees or combined range of motion less than 105 degrees.  Also not shown is unfavorable ankylosis of the entire spine, or unfavorable or favorable ankylosis of the entire thoracolumbar spine.  Because functional impairment of the lumbar spine, including consideration of painful motion under 38 C.F.R. § 4.59, the tenets of DeLuca, and additional functional impairment after repetitive use due to pain, fatigue, weakness, and lack of endurance, the disability still does not more nearly approximate the next higher rating criteria offered for the thoracolumbar spine.  While it is true that fixation and fusion surgery has resulted in a stiffer thoracolumbar spine, there is no evidence that this stiffness is the equivalent of favorable ankylosis of the entire thoracolumbar spine, or forward flexion limited to 30 degrees or less, such as to warrant the next higher, 40 percent, schedular rating. 

With respect to rating bilateral lower extremity radiculopathy, VA's rating schedule sets forth that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2011).  In this case, sciatic nerve involvement is shown and the rating may thus exceed the rating for severe incomplete paralysis.  

A note at 38 C.F.R. § 4.124a, reflects that for disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral combine with application of the bilateral factor.  

Diagnostic Code 8520 is analogous to lower extremity radiculopathy because the anatomical area of the neurologic deficits more nearly approximates the level of disability produced by sciatica when considering functional impairment, anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a rating for mild, or at most, a moderate disability, the radiating pains to the lower extremities with weakness, numbness, and impaired ankle jerks, are not only sensory, but motor as well.  While some examiners failed to detect radiculopathy, the April 2009 VA treating physician's letter clearly reports chronic pain in both legs and reduction of strength in each leg due to the service-connected low back disability.  Numbness in the right lower extremity has been reported several times.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

Regarding the right lower extremity, because pain, numbness, motor weakness, absent ankle jerk, and sciatic nerve involvement are shown, the disability more nearly approximates severe incomplete paralysis.  Thus, a 40 percent rating under Diagnostic Code 8520, for the right lower extremity is warranted for the entire appeal period.  

Turning to the left lower extremity, because pain, motor weakness, diminished ankle jerk, and sciatic nerve involvement are shown, the disability more nearly approximates moderate incomplete paralysis.  Thus, the criteria for a 20 percent rating are more nearly approximated.  A 40 percent rating is not warranted because, unlike the right side, neither foot numbness nor a complete absence of ankle jerks in the left lower extremity is shown. 

Turning to the service-connected laminectomy scar, the RO has already assigned a 10 percent rating for the entire appeal period.  While one VA compensation examiner reported the scar as painful, another examiner did not find it painful.  Under Diagnostic Code 7804, one or two scars that are painful warrant a 10 percent evaluation.  Three or four painful scars warrant a 20 percent rating 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  Because there is only one painful scar, the criteria for a rating greater than 10 percent are not more nearly approximated. 

After consideration of all the evidence of record, the Board finds that for the entire appeal period a 40 percent schedular rating should be granted for the lumbar spine under Diagnostic Code 5242.  For the entire appeal period, a separate 40 percent schedular rating should be granted for radiculopathy of the right lower extremity.  For the entire appeal period, a separate 20 percent schedular rating should be granted for radiculopathy of the left lower extremity.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings therefore is not necessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  This will be addressed further in the REMAND portion of the decision.  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed.Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

ORDER

An initial schedular rating greater than 20 percent for lumbar spine degenerative disc disease, intervertebral disc syndrome, degenerative arthritis, and lumbar laminectomy is denied.

An initial 40 percent schedular rating for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 20 percent schedular rating for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

TDIU

The Veteran has requested TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  With consideration of the grant herein, the Veteran meets the schedular criteria for TDIU.  In this case, the TDIU claim has not been developed for Board review.  In accordance with the Court's holding in Rice, supra, the TDIU claim is remanded for the procedural actions outlined in 38 C.F.R. § 4.16(a).   

Extra-schedular Consideration

The Veteran claims that low back symptoms have caused marked interference with employment.  Some medical evidence supports this claim and the Veteran is considered competent to report his symptoms.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that Court's three-part test sets forth the following three elements: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

The Federal Circuit also stressed: 
     The regulation's use of the phrase "upon field station submission," suggests, at a minimum, that the regional offices and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Permitting the regional offices and the Board to issue a "field station submission" in which they recommend extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to approve those recommendations based on whether the Veteran should receive an extra-schedular rating "to accord justice."

Id, at 1370.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should develop the TDIU claim as necessary, including providing an examination to determine whether service connected disabilities preclude securing or following a substantially gainful occupation.  All indicated tests and studies should be conducted and all findings described.  The examiner should elicit a history of relevant symptoms from the Veteran.  The claims file must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability), that the Veteran's service-connected disabilities preclude securing or following a substantially gainful occupation, considering his education and occupational experience but without consideration of her/his age.  A rationale for any opinion should be given.  

2.  Following the above, the AMC or RO should review all the relevant evidence and re-adjudicate the TDIU claim.  If the desired benefits are not granted, the AMC or RO should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 3.321 (b).  

3.  Following the above, if the desired benefits are not granted, the AMC or RO should issue an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


